Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
Applicants amendments filed 11/11/2022 overcomes following objection(s)/rejection(s): 
The rejection to claims 1-14 under 35 U.S.C. 112(b) has been withdrawn in view of Applicants amendment. 
The rejection to claim 7 under 35 U.S.C. 112 (b) has been withdrawn in view of Applicants amendment.
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
As per Applicants argument that Xu does not disclose, teach or suggest, “determining whether or not to perform history-based motion vector prediction for inter-prediction of a current block, based on a location of the current block in a tile including a plurality of largest coding units”, as recited in claim 1. 
	The Examiner respectfully disagrees and directs the Applicant to at least the abstract and col. 17 lines 49-54, 65 to col.18 line 5, lines 43-65, where Xu discloses the HMVP buffer is emptied or reset to a zero state when a condition is satisfied. The condition may be that (i) the current CU is the beginning of a CTU, (ii) the current CU is the beginning of a tile, which is consistent with the applicant disclosure, see para [0230-0233]. Thus, the Examiner maintains that Xu discloses the highlighted limitation. 
As per Applicants argument that Xu does not disclose determining that that the current block is the beginning of the row under any conditions. 
	The Examiner respectfully disagrees and notes that Xu discloses in at least the abstract, “the method further includes determining whether the current block is at a beginning of a row included in the grid of one of the units”, and col. 2 lines 66-67; col. 17 lines 49-54, lines 65 to col. 18 line 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Xu et al., (U.S. Pat. No. 10,491,902 B1).
As per claim 1, Xu teaches a video decoding method (abstract) comprising: determining whether or not to perform history-based motion vector prediction for inter-prediction of a current block (abstract, fig. 13), based on a location of the current block in a tile including a plurality of largest coding unit (fig. 11, fig. 12, col. 18 lines 43-65); when the history-based motion vector prediction on the current block is determined to be performed, generating a motion information candidate list including history-based motion vector candidates (fig. 10A-10B; fig. 13 and col. 17 lines 3-15); determining a motion vector of the current block by using a motion vector prediction determined from the motion information candidate list (abstract, col. 2 lines 34-53; col. 3 lines 12-17); reconstructing the current block by using the motion vector of the current block (abstract, col. 2 lines 34-53; col. 3 lines 12-17; fig. 6). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486